United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Wenonah, NJ, Employer
__________________________________________
Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 11-1256
March 26, 2012

Case Submitted on the Record

ORDER AFFIRMING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

On April 27, 2011 appellant, through his representative, filed a timely appeal from the
December 27, 2010 merit decision of the Office of Workers’ Compensation Programs (OWCP),
which affirmed his July 27, 2010 schedule award claim.1
The Board has duly considered the matter and will affirm the December 27, 2010
decision. Appellant’s representative expresses no disagreement with the schedule award per se.
Rather, he argues only that OWCP delayed its adjudication of appellant’s schedule award claim
until the sixth edition of the American Medical Association, Guides to the Evaluation of
Permanent Impairment (2009) (hereinafter A.M.A, Guides) became applicable on May 1, 2009,
which deprived him of due process rights regarding a determination under the fifth edition, and
that a protected property interest cannot be deprived without due process, citing Goldberg v.
Kelly, 397 U.S. 254 (1970) and Mathews v. Eldridge, 424 U.S. 319 (1976). These cases held
only that a claimant who was in receipt of benefits (in Goldberg welfare benefits and in Mathews
social security benefits) could not have those benefits terminated without procedural due

1

On January 30, 2005 appellant, then a 38-year-old letter carrier, filed an occupational disease claim alleging that
right and left elbow pinched nerve was attributable to his duties of casing mail. On November 2, 2007 the Board
issued an order setting aside decisions dated November 27, 2006 and April23, 2007 and remanded the case for
further development of the evidence. See Docket No. 07-1642 (issued November2, 2007). The Board found that
OWCP had failed to consider all the relevant evidence prior to issuing its decisions. Following the Board’s remand
order, OWCP accepted his claim for bilateral capital tunnel syndrome and bilateral medial epicondylitis.

process.2 In this case, appellant simply made a claim for a schedule award. He was not in
receipt of schedule award benefits nor was OWCP attempting to terminate benefits. Appellant
had no vested right to a schedule award under the fifth edition of the A.M.A., Guides.
In Harry D. Butler,3 the Board noted that Congress delegated authority to the Director of
OWCP regarding the specific methods by which permanent impairment is to be rated. Pursuant
to this authority, the Director adopted the A.M.A., Guides as a uniform standard applicable to all
claimants and the Board has concurred in the adoption.4 On March 15, 2009 the Director
exercised authority to advise that as of May 1, 2009 all schedule award decisions of the Office
should reflect use of the sixth edition of the A.M.A., Guides.5 The applicable date of the sixth
edition is as of the schedule award decision reached. It is not determined by either the date of
maximum medical improvement or when the claim for such award was filed. Accordingly,
IT IS HEREBY ORDERED THAT the December 27, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 26, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

2

In Mathews, the Court held that an evidentiary hearing is not required prior to the termination of social security
disability benefits, noting, among other things, that the disabled workers need is likely to be less than that of a
welfare recipient, so there is less reason to depart from the ordinary principle that something less than an evidentiary
hearing is sufficient prior to adverse administrative action.
3

43 ECAB 859(1992).

4

Id. at 866.

5

FECA Bulletin No. 09-03 (issued March15, 2009). The FECA Bulletin was incorporated in the Federal (FECA)
Procedure Manual, Part 2 -- Claims, Schedule Award & Permanent Disability Claims, Chapter 2.808.6(a)
(January 2010).

2

